               Case 1:19-cv-10649 Document 1 Filed 11/18/19 Page 1 of 8



Anthony J. Harwood
HARWOOD LAW PLLC
260 Madison Avenue, 16th Floor
New York, New York 10016
(212) 867-6820

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------------------

In the matter of the Application of                                        Civil Action No. 1:19-cv-10649
                                                                                             ________:
CLIFFORD L. GELMAN, M.D.,
                                                                           VERIFIED PETITION TO
                                            Petitioner,                    CONFIRM AN
                                                                           ARBITRATION AWARD
                     -against-

THOMAS JOSEPH BORRUSO,

                                            Respondent.
------------------------------------------------------------------------

          NOW COMES Petitioner Cliffford L. Gelman, M.D., by Harwood Law PLLC, his

attorney, who respectfully requests, pursuant to Section 9 of the Federal Arbitration Act

(“FAA”), 9 U.S.C. § 9, an Order granting his Petition to confirm an arbitration award and enter

judgment in his favor on the arbitration award specified below. In support thereof, Petitioner

states:

          1.     This is an action pursuant to the Federal Arbitration Act, 9 U.S.C. § 9, to confirm

an arbitration award issued by the Financial Industry Regulatory Authority (“FINRA”) in an

arbitration proceeding titled In the Matter of Clifford L. Gelman v. LPL Financial LLC, Thomas

Joseph Borruso, Scott B. Zuckerman and Wexford Financial Strategies, FINRA Case No. 18-

01157. The arbitration award is annexed as Exhibit 1.

          2.     Petitioner Clifford L. Gelman is a citizen and resident of the State of California.
                Case 1:19-cv-10649 Document 1 Filed 11/18/19 Page 2 of 8



       3.        Respondent Thomas Joseph Borruso is a citizen and resident of the State of New

York. During the relevant time period, he was a registered representative and employee of LPL

Financial LLC (“LPL”). During the relevant time period, LPL was a Member of FINRA/SIPC. A

copy of a BrokerCheck Report available on FINRA’s website, showing that Mr. Borruso was a

registered representative of LPL during the relevant time period is annexed as Exhibit 2.

       4.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 because

claims in the arbitration proceeding arise under the laws of the United States of America,

specifically, the Securities and Exchange Act of 1934, Section 10(b) and Section 15(c), and the

Rules of the Securities and Exchange Commission, promulgated thereunder.

       5.        This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1332 because

there is diversity of citizenship between the parties and the amount in controversy, exclusive of

costs and interest, exceeds $75,000.

       6.        This action arises under the Federal Arbitration Act, 9 U.S.C. § 1, et seq. Mr.

Borruso, as a former registered representative of a member of FINRA, had a duty to submit to

arbitration upon the demand of his customer, Dr. Gelman, pursuant to Rule 12200 of the FINRA

Code of Arbitration Procedure for Customer Disputes. Rule 12200 provides:

       Parties must arbitrate a dispute under the Code if:

            •    Arbitration under the Code is either:

                        (1) Required by a written agreement, or

                        (2) Requested by the customer;

            •    The dispute is between a customer and a member or associated person of a
                 member; and

            •    The dispute arises in connection with the business activities of the member
                 or the associated person, except disputes involving the insurance business
                 activities of a member that is also an insurance company.


                                                  2
             Case 1:19-cv-10649 Document 1 Filed 11/18/19 Page 3 of 8



       7.      Dr. Gelman requested arbitration under the Code by filing with FINRA his

statement of claim and a submission agreement. A copy of the Statement of Claim in the FINRA

arbitration is annexed as Exhibit 3. A copy of the submission agreement is annexed as Exhibit 4.

       8.      Mr. Borruso was bound to arbitrate Dr. Gelman’s claim because Mr. Borruso was

an associated person of a member. The term associated person of a member is defined in FINRA

Rule 12100 (b) as “a person associated with a member,” as that term is defined in paragraph (r) of

the definitions. Paragraph (r)(1) of the definitions includes a person who “is, or was, associated

with, including registered through, under, or with (as applicable): (A) a broker or a dealer . . . .”

Mr. Borruso was registered with LPL, as reflected on Exhibit 2 at page 1. LPL was a broker, as

reflected on its BrokerCheck Report at page 1, a copy of which is annexed as Exhibit 5.

       9.      The United States Court of Appeals for the Second Circuit has held that FINRA’s

provisions mandating arbitration upon a customer’s demand constitutes an agreement in writing

to arbitrate that falls within the purview of the Federal Arbitration Act. See UBS Financial

Services, Inc. v. West Virginia University Hospitals, Inc., 660 F.3d 643, 649 (2d Cir. 2011).

       10.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) in that the

arbitration proceeding was conducted in this District.

       11.     As detailed in the Statement of Claim, a copy of which is annexed as Exhibit 3,

sometime prior to March 11, 2015, Respondent Borruso solicited Dr. Gelman’s investment of his

retirement savings with LPL. After convincing Dr. Gelman to transfer his funds to LPL for Mr.

Borruso to invest and manage, Mr. Borruso opened accounts at LPL for Dr. Gelman in June 2015.

       12.     Although Respondent Borruso knew that Dr. Gelman’s investment account was for

retirement, and that his objectives were growth and income, Respondent invested Dr. Gelman’s

money in speculative stocks that were unsuitable to his goals. Respondent also churned Dr.



                                                 3
             Case 1:19-cv-10649 Document 1 Filed 11/18/19 Page 4 of 8



Gelman’s account, making excessive trades that lost money for Dr. Gelman, while generating large

commissions for Respondent and his employer. By the time Respondent concluded his trading

spree, Dr. Gelman had only $12,734.90, but Respondent had charged over $32,000 in

commissions.

       13.     Ultimately, Respondent concentrated virtually all of Dr. Gelman’s funds in the

stock of a single, solar energy company, SunEdison, without obtaining Dr. Gelman’s approval.

SunEdison went bankrupt, and Dr. Gelman sustained out-of-pocket losses of $391,647.01, leaving

him with only $12,734 of his initial investment of $404,382.

       14.     Had Mr. Borruso invested Dr. Gelman’s funds in an S&P 500 index fund, which

would have matched Dr. Gelman’s goals of growth and income, his retirement account would have

been worth $540,608 as of the close of trading on March 27, 2018, the day before he filed his

Statement of Claim.    Under the well-managed account theory, Dr. Gelman’s damages are

$527,874, which is the difference between the $540,608 that would have been in Dr. Gelman’s

accounts had Mr. Borruso properly managed them, less the $12,734 that remained after Mr.

Borruso’s mismanagement and fraud.

       15.     Subsequent to these events, FINRA took regulatory action against Respondent

Borruso, permanently barring him from association with any FINRA member in any capacity. On

information and belief, FINRA took this disciplinary action against Mr. Borruso in whole or in

part because of the losses he caused Dr. Gelman to sustain in his accounts with LPL.

       16.     Dr. Gelman filed his Statement of Claim in the arbitration proceeding with FINRA

on or about March 28, 2018. Respondent Borruso did not submit a Statement of Answer or a

Submission Agreement despite his obligation to do so under Rule 12200 of FINRA’s Code of




                                               4
             Case 1:19-cv-10649 Document 1 Filed 11/18/19 Page 5 of 8



Arbitration Procedure, quoted above. Nonetheless, he is bound by the determination of the

arbitrator under the Rule 12801 of the Code, which governs default proceedings.

       17.     FINRA properly served the Statement of Claim and related case initiation

documents on Mr. Borruso pursuant to the procedures in the Code. Confirmation of FINRA’s

service of those documents on Mr. Borruso is annexed as Exhibit 6

       18.     On August 29, 2018, After Mr. Borruso failed to respond to the Statement of Claim

that FINRA had sent him, Dr. Gelman hired a process server who personally served on Mr.

Borruso, the Statement of Claim and all other documents filed in the proceeding as of that date, by

personally delivering the documents to him. The affidavit of service of the process server is

annexed as Exhibit 7.

       19.     On October 22, 2018, Dr. Gelman filed a Motion for Default Proceedings in the

Arbitration against Respondent Borruso pursuant to Rule 12801 of the Code of Arbitration

Procedure. Dr. Gelman served that motion on Respondent Borruso by first class mail, on October

22, 2018. An affidavit of service is annexed as Exhibit 8.

       20.     Pursuant to Rule 12801(a)(4), a claimant may request default proceedings against

a respondent who fails to timely answer the statement of claim if that respondent was “An

associated person whose registration is terminated, revoked or suspended.” The BrokerCheck

Report from on FINRA’s website, annexed as Exhibit 2, at pages 9-10, shows Mr. Borruso’s

registration was suspended on June 26, 2017, and then he was permanently barred from association

with any FINRA member on September 5, 2017.

       21.     On April 16, 2019, the Arbitrator issued his award, which is annexed as Exhibit 1.

       22.     As the Arbitrator stated in his award against Mr. Borruso:




                                                5
               Case 1:19-cv-10649 Document 1 Filed 11/18/19 Page 6 of 8



         The arbitrator determined that Respondent Borruso was served notice of the
         Statement of Claim, Overdue Notice and Notification of Arbitrator by regular mail
         and is therefore bound by the Arbitrator’s ruling and determination.

         The Claim Notification letter notified Respondent Thomas J. Borruso that FINRA
         rules require parties to use the online DR Portal on a mandatory basis (except pro
         se investors) and that failure to register for the DR Portal will prevent the
         submission of pleadings, selection of arbitrators, and receipt of notification relating
         to case information and deadlines. Respondent Thomas J. Borruso failed to register
         for the DR Portal. However, the Arbitrator determined that Respondent Thomas J.
         Borruso was properly served and is bound by the Arbitrator’s ruling and
         determination.

Exhibit 1 at 3.

         23.      The Arbitrator’s award held Respondent Borruso liable and directed him to pay Dr.

Gelman:

                  a. $250,000 in compensatory damages;

                  b. Interest on that award at the Florida legal rate from the date of the award until

                     the award is paid in full; and

                  c. $10,000 in attorneys’ fees pursuant to Florida Securities Act F.S.A. 517.211(6).

Exhibit 1 at 3.

         24.      The decision and award was delivered to Petitioner on April 16, 2019. Less than

one (1) year has expired since the date of the delivery of the award by the Arbitrators to the

petitioner.

         25.      FINRA served the award on Respondent Borruso by first class mail on April 16,

2019. A copy of FINRA’s award service letter is annexed as Exhibit 9.

         26.      The decision and award has not been vacated or modified upon any ground

specified in the Federal Arbitration Act, 9 U.S.C. § 10.

         27.      No prior application for the relief sought herein has been made to this or any other

Court.


                                                      6
               Case 1:19-cv-10649 Document 1 Filed 11/18/19 Page 7 of 8



          WHEREFORE, Petitioner respectfully requests that this Court enter an Order and

Judgment confirming the award of the Arbitrator, awarding costs, attorneys’ fees and

disbursements of this proceeding, and granting such other and further relief as the Court deems

proper.

DATED: New York, New York
       November __, 2019

                                                   Respectfully submitted,



                                                   s/ANTHONY J. HARWOOD
                                                   Anthony J. Harwood, Esq.
                                                   Attorney for Petitioner
                                                   HARWOOD LAW PLLC
                                                   260 Madison Avenue, 16th Floor
                                                   New York, NY 10016
                                                   (212) 867-6820




                                              7
             Case 1:19-cv-10649 Document 1 Filed 11/18/19 Page 8 of 8



                                         VERIFICATION



       ANTHONY J. HARWOOD, declares, pursuant to 28 U.S.C. § 1746, that he is the

attorney for Petitioner in this action and that the foregoing petition is true to his best knowledge,

information and belief. The grounds of his information and belief are documents he received

from Petitioner, information he or his agents obtained in his investigation of Petitioner’s claims

and communications with agents of his firm.

       I verify under penalty of perjury that the foregoing is true and correct. Executed on

November __, 2019

                                                       ___________________________
                                                       ANTHONY J. HARWOOD




                                                  8
